Daniels, J.:
“ I agree to this opinion, and merely add an authority appearing to sustain the conclusion that a formal judgment and execution to carry into effect the final order made were proper. The facts are not the same, but the principle maintained seems to be broad enough, to include this as well as the case to which it has been applied. The authority referred to is that of Austin v. Rawdon (42 N.Y. 155), and it sanctions the application of the only adequate remedy for enforcing an order which the court seems to have had the undoubted power to make in the case.”
Opinion by Davis, P. J., and Daniels, J.; Brady, P. J., con-« curred with- Davis, P. J.
Order.affirmed, with ten dollars costs and disbursements.